Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 12/27/2021 has been entered. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action dated on 9/27/2021.	
Claim Status
Claims 1-6, 8-10 and 21 are pending.
Claims 7 and 11-20 are canceled by Applicant.
	Reasons for Allowance
Claims 1-6, 8-10 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a Lee in combination of US 2016/0079185 A1 to Kato) substantially teach some of limitations as indicated in the previous Non-Final Office Action dated on 9/27/2021. However, Lee in combination of Kato does not teach the limitations of “each stair in the first staircase has a first height value that is smaller than a second height value of a corresponding stair in the second staircase on an opposite side of the separation region, the first height value being equal to a distance from the substrate to a top surface of the respective stair in the first staircase, the second height value being equal to a distance from the substrate to a top surface of the corresponding stair in the second staircase” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-6, 8-10 and 21, they are allowed due to their dependencies of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898